Citation Nr: 0209696	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  95-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an extraschedular rating for defective hearing 
in the left ear, pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO rating decision 
that denied a claim for a rating in excess of 10 percent for 
defective hearing in the veteran's left ear.  The veteran 
appealed to the Board, and the Board, by a decision entered 
in May 1997, likewise denied the claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
memorandum decision, dated in February 1999, the Court 
affirmed the Board's decision insofar as the Board had denied 
an increased schedular rating for defective hearing in the 
left ear.  With regard to whether the veteran was entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
however, the Court found that the matter had been raised, and 
that the Board had failed to address it.  Accordingly, to 
that extent, the Court vacated the Board's decision, and 
remanded the matter to the Board.

The veteran thereafter appealed to the United States Court of 
Appeals for the Federal Circuit, challenging that portion of 
the Court's decision that had affirmed the Board's denial of 
an increased schedular rating.  By an order dated in July 
2000, the Federal Circuit summarily affirmed the Court's 
decision in that regard, based on the Federal Circuit's 
decision in Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Accordingly, the only issue currently on appeal is whether 
the veteran is entitled to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

The veteran's case was again before the Board in April 2001 
when it was remanded for additional development.  


FINDING OF FACT

The veteran's defective hearing in the left ear does not 
cause disability beyond that contemplated by the rating 
schedule.  


CONCLUSION OF LAW

A referral of the veteran's left ear defective hearing claim 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he should be entitled to an 
extraschedular disability rating because the schedular rating 
criteria fail to take into account the severity of his left 
ear hearing loss.  The veteran contends that the current 
level of severity of his left ear hearing loss is not 
adequately reflected by his current 10 percent rating 
disability rating under the schedular rating criteria as he 
also suffers from hearing loss in his non-service-connected 
right ear.  

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. 38 C.F.R. § 3.321(b)(1) (2001).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board recognizes that the mechanical application of the 
rating criteria do not recognize the combined effect of the 
veteran's service-connected left ear hearing loss and non-
service-connected right ear hearing loss.  This is so because 
the right ear must be treated as normal for purposes of 
rating his service-connected left ear hearing loss.  See 
38 C.F.R. § 4.85(f) (2001).  Nevertheless, the issue on 
appeal is not whether the schedular criteria properly 
contemplate the combined effect of the veteran's service-
connected and non-service-connected hearing loss, but whether 
the veteran's left ear hearing loss presents an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization to render the schedular criteria impractical.  

In the veteran's case, while the evidence of record indicates 
that the veteran frequently received audiograms and hearing 
aid consultations, it does not indicate that the veteran's 
left ear hearing loss required frequent hospitalization.  In 
addition, although the veteran testified in February 1997 
that his hearing was affecting his work, and that he was 
sometimes unable to wear his hearing aid due to ear 
infections, forcing him to take off from work, there is no 
indication that the veteran's left ear hearing loss caused 
marked interference with employment.  In this regard, the 
Board points out that the veteran testified that he was still 
able to work as an accounting technician, despite the 
difficulties he had in meetings and on the telephone.  
Therefore, although the veteran certainly experiences 
difficulties at work due to his disability, the Board points 
out that the evidence does not indicate a marked interference 
with employment.  As suggested by the veteran, the combined 
effect of hearing loss in both ears has created significant 
problems for him, but the Board is bound to consider only the 
effects of left ear hearing loss.  

The Board notes that the veteran's wife testified that the 
veteran was not awarded a job due to his inability to hear.  
However, she also acknowledged that the employer did not 
"come out and say" that the veteran's left ear hearing loss 
was the reason that he did not receive the job.  

Therefore, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
the symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

Therefore, although the veteran experiences what has at times 
been described as severe symptomatology, the schedular 
criteria take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statement of the case set out the applicable rules and put 
the veteran on notice of the type of evidence needed to 
substantiate his claim.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that action 
to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).




								(Continued on next 
page)

ORDER

Entitlement to an extraschedular rating for defective hearing 
in the left ear, pursuant to 38 C.F.R. § 3.321(b)(1), is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

